Appellant was convicted of burglary, and his punishment assessed at twelve years in the penitentiary.
This cause comes before us without any statement of facts or bills of exception. The motion for a new trial contains many matters alleged to be errors committed by the trial court, which we are unable to correctly appraise on account of the absence of a statement of facts and bills of exceptions.
The indictment appears to be proper, and all proceedings herein seem to be regular, and we have no other alternative than to affirm the judgment, which is accordingly done.